Order entered October 29, 2019




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01061-CV

    IN RE K&L AUTO CRUSHERS, LLC AND THOMAS GOTHARD, JR., Relators


               Original Proceeding from the 160th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-07502

                                        ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                             Opinion by Justice Pedersen, III

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We DENY AS MOOT relators’ September 27, 2019 motion for temporary relief.




                                                /Bill Pedersen, III/
                                                BILL PEDERSEN, III
                                                JUSTICE